O’Malley, J.
(dissenting). Concededly the question presented is one of residence, not domicile. Even in this view I am of opinion that the defendant Lily Pons (Mesritz) is not a resident. She is here as a visitor under a six months’ temporary permit which expired March 24, 1932. Assuming that a renewal of this permit may be secured, it appears that the defendant during a great portion of the time has been absent from New York, not only on business trips to other States, but to foreign countries. Moreover, it is to be noted that the defendants were successful in compelling the plaintiffs to give security for costs upon the claim that they were non-residents, notwithstanding that the plaintiffs were here under a similar temporary permit and have apparently been in New York State each year at least as long as the defendant Pons. In addition, on a motion for a temporary injunction in an equitable action heretofore brought, the defendant August Mesritz made affidavit to the effect that the defendant Pons’ contracts with one exception had all been made in New York with organizations having their offices there and that “ those contracts can be attached to satisfy any judgment which the plaintiffs might get.” The only basis of such an attachment would be her non-residence.
I, therefore, vote to affirm the order appealed from.
McAvoy, J., concurs.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.